Filed Pursuant to Rule 424(b)(5) Registration No. 333-151403 PROSPECTUS 110,000,000 Shares Common Stock Chimera Investment Corporation is a Maryland corporation that invests in residential mortgage-backed securities, residential mortgage loans, real estate-related securities and various other asset classes. We are externally managed and advised by Fixed Income Discount Advisory Company, which we refer to as FIDAC or our Manager, an investment adviser registered with the Securities and Exchange Commission. FIDAC is a wholly-owned subsidiary of Annaly Capital Management, Inc., which we refer to as Annaly, a New York Stock Exchange-listed real estate investment trust. Our common stock is listed on the New York Stock Exchange under the symbol CIM. The closing price on the New York Stock Exchange on October 23, 2008 was $2.70 per share. Immediately after this offering, we will sell to Annaly 11,681,415 shares of our common stock in a private offering at the same price per share as the price per share of this public offering. Upon completion of this offering and the private offering immediately after this offering, Annaly will own approximately 9.6% of our outstanding common stock (which percentage excludes shares to be sold pursuant to the exercise of the underwriters overallotment option and unvested shares of our restricted common stock granted to our executive officers and employees of our Manager or its affiliates). We have elected and intend to qualify to be taxed as a real estate investment trust, or REIT, for federal income tax purposes commencing with our taxable year ending on December 31, 2007. To assist us in qualifying as a REIT, ownership of our common stock by any person is generally limited to 9.8% in value or in number of shares, whichever is more restrictive, of any class or series of the outstanding shares of our capital stock. In addition, our charter contains various other restrictions on the ownership and transfer of our common stock, see Description of Capital StockRestrictions on Ownership and Transfer. Investing in our common stock involves risks. See Risk Factors beginning on page 18 of this prospectus. Per Share Total Public offering price $2.25 $247,500,000 Underwriting discount $.0787 $8,657,000 Proceeds, before expenses, to us $2.1713 $238,843,000 The underwriters may also purchase up to an additional 16,500,000 shares at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus to cover overallotments, if any. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The shares will be ready for delivery on or about October 29, 2008. Merrill Lynch & Co. Credit Suisse Deutsche Bank Securities Citi J.P. Morgan UBS Investment Bank JMP Securities Keefe, Bruyette & Woods The date of this prospectus is October 24, 2008. TABLE OF CONTENTS Page Prospectus Summary 1 Selected Financial Data 14 The Offering 16 Risk Factors 18 Forward-Looking Statements 48 Use of Proceeds 49 Distribution Policy 50 Price Range of Our Common Stock and Distributions 51 Capitalization 52 Managements Discussion and Analysis of Financial Condition and Results of Operations 53 Quantitative and Qualitative Disclosures About Market Risk 73 Business 78 Our Manager and the Management Agreement 93 Management Principal Stockholders Certain Relationships and Related Transactions Description of Capital Stock Certain Provisions of the Maryland General Corporation Law and Our Charter and Bylaws Shares Eligible for Future Sale Certain Federal Income Tax Considerations Underwriting Legal Matters Experts Where You Can Find More Information Incorporation of Certain Documents by Reference Index to Financial Statements F-1 You should rely only on information contained or incorporated by reference in this prospectus, any free writing prospectus prepared by us or information to which we have referred you. We have not, and the underwriters have not, authorized anyone to provide you with different information. This prospectus may only be used where it is legal to sell these securities, and this prospectus is not an offer to sell or a solicitation of an offer to buy shares in any state or jurisdiction where an offer or sale of shares would be unlawful. The information in this prospectus and any free writing prospectus prepared by us may be accurate only as of their respective dates. i PROSPECTUS SUMMARY This summary highlights some of the information in this prospectus. It is not complete and does not contain all of the information that you should consider before investing in our common stock. You should read carefully the more detailed information set forth under Risk Factors and the other information included in this prospectus. Except where the context suggests otherwise, the terms Chimera, company, we, us and our refer to Chimera Investment Corporation; our Manager and FIDAC refer to Fixed Income Discount Advisory Company, our external manager; and Annaly refers to Annaly Capital Management, Inc., the parent company of FIDAC. Unless indicated otherwise, the information in this prospectus assumes (i) the common stock to be sold in this offering is to be sold at $2.25 per share, (ii) the private offering to Annaly of 11,681,415 shares of our common stock which is to occur immediately after this offering, and (iii) no exercise by the underwriters of their overallotment option to purchase or place up to an additional 16,500,000 shares of our common stock. Our Company We are a specialty finance company that invests in residential mortgage-backed securities, or RMBS, residential mortgage loans, real estate-related securities and various other asset classes. We have elected and intend to qualify to be taxed as a real estate investment trust, or REIT, for federal income tax purposes commencing with our taxable year ending on December 31, 2007. If we qualify for taxation as a REIT, we generally will not be subject to federal income tax on our taxable income that is distributed to our stockholders. We commenced operations in November 2007. We are externally managed by Fixed Income Discount Advisory Company, which we refer to as our Manager or FIDAC. Our Manager is an investment advisor registered with the Securities and Exchange Commission, or SEC. Additionally, our Manager is a wholly-owned subsidiary of Annaly, a New York Stock Exchange-listed REIT, which has a long track record of managing investments in U.S. government agency mortgage-backed securities. Immediately after this offering, we will sell to Annaly 11,681,415 shares of common stock in a private offering at the same price per share as the price per share of this public offering. Upon completion of this offering and the private offering immediately after this offering, Annaly will own approximately 9.6% of our outstanding common stock (which percentage excludes shares to be sold pursuant to the exercise of the underwriters overallotment option and unvested shares of our restricted common stock granted to our executive officers and employees of our Manager or its affiliates). Our objective is to provide attractive risk-adjusted returns to our investors over the long-term, primarily through dividends and secondarily through capital appreciation. We intend to achieve this objective by investing in a broad class of financial assets to construct an investment portfolio that is designed to achieve attractive risk-adjusted returns and that is structured to comply with the various federal income tax requirements for REIT status and to maintain our exemption from registration under the Investment Company Act of 1940, or 1940 Act. We recognize that investing in our targeted asset classes is highly competitive, and that our Manager competes with many other investment managers for profitable investment opportunities in these areas. Annaly and our Manager have close relationships with a diverse group of financial intermediaries, ranging from primary dealers, major investment banks and brokerage firms to leading mortgage originators, specialty investment dealers and financial sponsors. In addition, we have benefited and expect to continue to benefit from our Managers analytical and portfolio management expertise and technology. We believe that the combined and complementary strengths of Annaly and our Manager give us a competitive advantage over REITs with a similar focus to ours. Our Manager We are externally managed and advised by FIDAC pursuant to a management agreement.
